UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-28839 Audiovox Corporation (Exact name of registrant as specified in its charter) Delaware 13-1964841 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 180 Marcus Blvd., Hauppauge, New York (Address of principal executive officers) (Zip Code) Registrant's telephone number, including area code: (631) 231-7750 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filerX Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Number of shares of each class of the issuer's common stock outstanding as of the latest practicable date. Class As of July 9, 2010 Class A Common Stock 20,630,305 Shares Class B Common Stock 2,260,954 Shares 1 Audiovox Corporation Table of Contents Page PART I FINANCIAL INFORMATION Item 1 FINANCIAL STATEMENTS (unaudited) Consolidated Balance Sheets at May 31, 2010 and February 28, 2010 3 Consolidated Statements of Operations for the Three Months Ended May 31, 2010 and 2009 4 Consolidated Statements of Cash Flows for the Three Months Ended May 31, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 Item 4 CONTROLS AND PROCEDURES 23 PART II OTHER INFORMATION Item 1 LEGAL PROCEEDINGS 24 Item 1A RISK FACTORS 24 Item 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 Item 6 EXHIBITS 25 SIGNATURES 26 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Audiovox Corporation and Subsidiaries Consolidated Balance Sheets (In thousands, except share data) May 31, February 28, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Receivables from vendors Prepaid expenses and other current assets Income tax receivable Deferred income taxes 47 47 Total current assets Investment securities Equity investments Property, plant and equipment, net Goodwill Intangible assets Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued sales incentives Deferred income taxes Bank obligations Current portion of long-term debt Total current liabilities Long-term debt Capital lease obligation Deferred compensation Other tax liabilities Deferred tax liabilities Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Series preferred stock, $.01 par value; 1,500,000 shares authorized, no shares issued or outstanding - - Common stock: Class A, $.01 par value; 60,000,000 shares authorized, 22,449,112 and 22,441,712 shares issued and 20,630,305 and 20,622,905 shares outstanding at May 31, 2010 and February 28, 2010 Class B convertible, $.01 par value; 10,000,000 shares authorized, 2,260,954 shares issued and outstanding at May 31, 2010 and February 28, 2010 22 22 Paid-in capital Retained earnings Accumulated other comprehensive (loss) ) ) Treasury stock, at cost, 1,818,807 shares of Class A common stock at May 31, 2010 and February 28, 2010 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 3 Audiovox Corporation and Subsidiaries Consolidated Statements of Operations For the Three months ended May 31, 2010 and 2009 (In thousands, except share and per share data) (unaudited) Net sales $ $ Cost of sales Gross profit Operating expenses: Selling General and administrative Engineering and technical support Total operating expenses Operating (loss) income ) Other income (expense): Interest and bank charges ) ) Equity in income of equity investees Other, net Total otherincome Income before income taxes Income tax (benefit) expense ) Net income $ $ Net income per common share (basic) $ $ Net income per common share (diluted) $ $ Weighted-average common shares outstanding (basic) Weighted-average common shares outstanding (diluted) See accompanying notes to consolidated financial statements. 4 Audiovox Corporation and Subsidiaries Consolidated Statements of Cash Flows For the Three months ended May 31, 2010 and 2009 (In thousands) (unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operatingactivities: Depreciation and amortization Bad debt expense (recovery) 33 ) Equity in income of equity investees ) ) Distribution of income from equity investees - Non-cash stock based compensation expense - Non-cash compensation adjustment Loss on sale of property, plant and equipment (1 ) ) Changes in operating assets and liabilities (net of assets and liabilities acquired): Accounts receivable ) Inventory ) Receivables from vendors ) ) Prepaid expenses and other Investment securities-trading ) ) Accounts payable, accrued expenses, accrued sales incentives and other current liabilities ) ) Income taxes payable ) 3 Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property, plant and equipment ) ) Reimbursement of patents - Issuance of short and long term note 49 Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings from bank obligations - Repayments on bank obligations ) ) Proceeds from exercise of stock options 35 - Principal payments on capital lease obligation ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. 5 Audiovox Corporation and Subsidiaries Notes to Consolidated Financial Statements May 31, 2010 (Dollars in thousands, except share and per share data) (1)Basis of Presentation The accompanying unaudited interim consolidated financial statements of Audiovox Corporation and subsidiaries (“Audiovox” or the “Company”) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission and in accordance with accounting principles generally accepted in the United States of America and include all adjustments (consisting of normal recurring adjustments), which, in the opinion of management, are necessary to present fairly the consolidated financial position, results of operations and cash flows for all periods presented.The results of operations are not necessarily indicative of the results to be expected for the full fiscal year or any interim period.These consolidated financial statements do not include all disclosures associated with consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America. Accordingly, these statements should be read in conjunction with the Company's audited consolidated financial statements and notes thereto contained in the Company's Form 10-K for the fiscal year ended February 28, 2010. We have determined that we operate in one reportable segment, the Electronics Group, based on review of ASC 280 “Segment Reporting”. (2)Accounting for Stock-Based Compensation The Company has various stock-based compensation plans, which are more fully described in Note 1 of the Company’s Form 10-K for the fiscal year ended February 28, 2010. The Company granted 861,250 options during September of 2009, which vest one-half on November 30, 2009 and one-half on November 30, 2010, expire three years from date of vesting (November 30, 2012 and November 30, 2013, respectively), have an exercise price equal to $6.37, the sales price of the Company’s stock on the day prior to the date of grant, have a contractual term between 3.2 and 4.2 years and a grant date fair value of $2.69 per share determined based upon a Black-Scholes valuation model. In addition, the Company issued 17,500 warrants during September of 2009 to purchase the Company’s common stock with the same terms as those of the options above as consideration for future legal services. Accordingly, the Company recorded additional legal expense in the amount of approximately $9 for the quarter ended May 31, 2010, representing the fair value of the warrants issued. These warrants are included in the outstanding options and warrant table below and considered exercisable at May 31, 2010. The Company granted 20,000 options during the three months ended August 31, 2009, which vested one-half on August 31, 2009 and one-half on November 30, 2009, expire two years from date of vesting (August 31, 2011 and November 30, 2011, respectively), have an exercise price of $7.48 equal to the sales price of the Company’s stock on the day prior to the date of grant, have a contractual life of 2.2 years and a grant date fair value of $2.94 per share. As of May 31, 2010, the Company had unrecognized compensation costs of approximately $857 related to non-vested options. The unrecognized compensation costs related to these options will be completely recognized by November 30, 2010. At February 28, 2010, the Company had unrecognized compensation costs of $1,182. Information regarding the Company's stock options and warrants is summarized below: Weighted Weighted Average Average Remaining Exercise Contractual Number of Shares Price Life Outstanding and exercisable at February 28, 2010 $ Granted - - Exercised ) Forfeited/expired - - Outstanding and exercisable at May 31, 2010 $ 6 Audiovox Corporation and Subsidiaries Notes to Consolidated Financial Statements, continued May 31, 2010 (Dollars in thousands, except share and per share data) (3)Net Income Per Common Share Basic net income per common share is based upon the weighted-average common shares outstanding during the period.Diluted netincome per common share reflects the potential dilution that would occur if common stock equivalent securities or other contracts to issue common stock were exercised or converted into common stock. There are no reconciling items which impact the numerator of basic and diluted net income per common share.A reconciliation between the denominator of basic and diluted net income per common share is as follows: Three Months Ended May 31, Weighted-average common shares outstanding (basic) Effect of dilutive securities: Stock options and warrants - Weighted-average common shares and potential common shares outstanding (diluted) Stock options and warrants totaling 219,584 and 1,445,013 for the three months ended May 31, 2010 and 2009, respectively, were not included in the net income per diluted share calculation because the exercise price of these options and warrants was greater than the average market price of the Company’s common stock during these periods or their inclusion would have been anti-dilutive. (4)Fair Value Measurements The Company adopted authoritative guidance on “Fair Value Measurements”, as of March 1, 2008, which, among other things, requires enhanced disclosures about investments that are measured and reported at fair value.This guidance establishes a hierarchal disclosure framework that prioritizes and ranks the level of market price observability used in measuring investments at fair value. Market price observability is impacted by a number of factors, including the type of investment and the characteristics specific to the investment.Investments with readily available active quoted prices or for which fair value can be measured from actively quoted prices generally will have a higher degree of market price observability and a lesser degree of judgment used in measuring fair value. Investments measured and reported at fair value are classified and disclosed in one of the following categories: Level 1 - Quoted market prices in active markets for identical assets or liabilities. Level 2 - Inputs other than Level 1 inputs that are either directly or indirectly observable. Level 3 - Unobservable inputs developed using the Company’s estimates and assumptions, which reflect those that market participants would use. The following table presents assets measured at fair value on a recurring basis at May 31, 2010: Fair Value Measurements at Reporting Date Using Level 1 Level 2 Level 3 Cash and cash equivalents: Cash and money market funds $ $ $
